DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claim 2, drawn to a Squaraine-Polymer-based ammonium/nitrogen monoxide two-component sensor, classified in G01N33/0054.
Group II. Claims 3-5, drawn to a preparation (manufacturing/fabrication) method, classified in Y10T29/49.
Group III. Claim 7-9, drawn to a preparation method, classified in C08G12/00.

Claim 1 link(s) inventions 1 and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  
Claim 6 link(s) inventions I-III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 6.  
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make a materially different product such as a platinum mass air flow sensor.
Inventions I and III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make a materially different product such as a thermal pressure sensor.
Inventions II and III are related as process of making and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the processes of making for both inventions can be used to make materially different 

Restriction for examination purposes as indicated is proper because all these inventions
listed in this action are independent or distinct for the reasons given above and there would be a
serious search and/or examination burden if restriction were not required because one or more of
the following reasons apply:
Groups I, II and III are recited as distinct subject matter which appear to have separate
utility. Therefore, Applicant must elect Group I, II, or III in response to this office action.

The examiner has required restriction between product or apparatus claims and process
claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims that
include all the limitations of the allowable product/apparatus claims should be considered for
rejoinder. All claims directed to a nonelected process invention must include all the limitations
of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be
fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the
rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C.
101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an
otherwise proper restriction requirement between product/apparatus claims and process claims
may be maintained. Withdrawn process claims that are not commensurate in scope with an

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855